Exhibit 10.5
ROYALTY AGREEMENT
 
THIS AGREEMENT is made effective as of the 28th day of March 2013
 
BETWEEN:

CHROMADEX CORPORATION, a corporation incorporated pursuant to the laws of the
State of Delaware (“CDX”)


- and -


 
NEUTRISCI INTERNATIONAL INC., a corporation incorporated pursuant to the laws of
the Province of Alberta (referred to as the “NSI”) (collectively the "Parties")



WHEREAS:
 
A.
NSI has purchased all of the assets, rights and title of CDX in and to the
products containing pterostilbene formerly marketed by CDX under the brand,
“BlūScience” including, but not limited to the products under the names,
“HeartBlū”, “MemoryBlū”, “EternalBlū”, “TrimBlū” and “Blū2Go” (the “BlūScience
Products”) including the trademarks related to the “BlūScience Products
(“Trademarks”); and

 
 
B.pursuant to the purchase and sale of the “BlūScience Products, NSI has agreed
to pay a royalty to CDX pursuant to the terms and conditions hereinafter set
forth;

 
C.
concurrently herewith, NSI and CDX have entered into a supply agreement (the
“Supply Agreement”) for the supply by CDX to NSI of the product, PteroPure,
being a raw ingredient in the manufacture of the BlūScience Products;

 
NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party, the parties agree as
follows:
 
1. INTERPRETATION
 
1.1 Definitions.  The definitions set out in Appendix “A” to this Agreement
shall govern the meaning of the terms defined therein when used in this
Agreement unless there is something in the subject matter or context patently
inconsistent therewith.
 
(a)  
“BlūScience Products” has the meaning given in the preamble of this Agreement;

 
(b)  
“Business Day” means every day other than a Saturday, Sunday or any other day on
which the principal banks located in either New York,  New York  or Calgary,
Alberta are not open for business during normal banking hours;

 
(c)  
“Net Sales” means the gross billing price  NSI or its subsidiaries directly or
indirectly charges to their customers for BlūScience Products, less
transportation costs, sales taxes, use taxes, occupation taxes and excise taxes,
discounts, returns and allowances;

 
(d)  
“Royalty” has the meaning given in Section 2.1 of this Agreement;

 
(e)  
“Royalty Period” has the meaning given in Section 2.1 of this Agreement

 
(f)  
“Supply Agreement” has the meaning given in the preamble of this Agreement;


 
-1-

--------------------------------------------------------------------------------

 
 
(g)  
“Term” has the meaning set out in Section 4.1 of this Agreement;

 
(h)  
“Termination Date” has the meaning set out in Section 4.4 of this Agreement; and

 
(i)  
“Trademarks” has the meaning given in the preamble of this Agreement.

 
1.2 Interpretation.  Any reference in this Agreement to a paragraph, section or
appendix is a reference to the respective paragraph, section or appendix of this
Agreement, unless otherwise expressly indicated. Unless specified otherwise, “$”
and “Dollars” means the lawful currency of the United States of America.
 
2. ROYALTY PAYMENT AND ONGOING OBLIGATIONS
 
2.1 The Royalty:  Subject to early termination pursuant to Section 4.2, for so
long as  NSI shall sell the BlūScience Products (the “Royalty Period”), NSI
shall pay CDX a royalty in the amount of 6% of Net Sales (the “Royalty”) from
its sales of (a) any BlūScience Products, (b) any products that include the
Trademarks, or (c) any products hereafter marketed in connection with the
Trademarks or any other trademarks created by NSI for use in connection with
BlūScience Products, derivatives of the BlūScience Products or products marketed
by NSI that include PteroPure or pterostilbene.
 
2.2 Quarterly Reporting.  During the Royalty Period, NSI shall provide CDX with
a quarterly report (whether or not NSI has generated any Net Sales) showing all
amounts of Net Sales during that quarter.  The quarterly reports shall also show
the calculation of the Royalty for that quarter, if any.
 
2.3 Payment.  Royalties shall be payable on a quarterly basis.
 
3. REPRESENTATIONS AND WARRANTIES
 
3.1 CDX's Representations and Warranties.  CDX warrants and  represents to NSI
that as of the date hereof:
 
(a)  
CDX is duly incorporated, validly subsisting and in good standing under the laws
of the State of Delaware with full capacity and authority to enter into this
Agreement and complete the actions and transactions contemplated by this
Agreement;

 
(b)  
CDX has (i) taken all corporate actions necessary to authorize the execution and
delivery of this Agreement and completion of the actions and transactions
contemplated herein and (ii) validly executed and delivered this Agreement; and

 
(c)  
this Agreement constitutes a legal, valid and binding obligation of CDX
enforceable against CDX in accordance with its terms and conditions, provided
that enforcement may be limited by bankruptcy, insolvency and other similar laws
of general application affecting the enforcement of creditors' rights generally.

 
3.2 NSI's Representations and Warranties.  NSI warrants, and represents to CDX
that as of the date hereof:
 
(a)  
NSI is duly incorporated, validly subsisting and in good standing under the laws
of the Province of Alberta  with full capacity and authority to enter into this
Agreement and complete the actions and transactions contemplated by this
Agreement;

 
(b)  
NSI has (i) taken all corporate actions necessary to authorize the execution and
delivery of this Agreement and completion of the actions and transactions
contemplated herein and (ii) validly executed and delivered this Agreement; and

 
(c)  
this Agreement constitutes a legal, valid and binding obligation of NSI
enforceable against NSI in accordance with its terms and conditions; provided
that enforcement may be limited by bankruptcy, insolvency and other similar laws
of general application affecting the enforcement of creditors' rights generally.

 
 
-2-

--------------------------------------------------------------------------------

 


4. TERM AND TERMINATION
 
4.1 Term.  This Agreement shall be effective from the date hereof and, subject
to termination in accordance with Section 4.2, be considered as an ongoing
contract thereafter pursuant to the terms of this Agreement.
 
4.2 Early Termination.  This Agreement may be terminated  by the non-breaching
Party if the breaching Party fails to comply with any material provision of this
Agreement, provided that the party responsible for the default will not be
deemed in breach or default of this Agreement unless and until the  non
breaching Party gives written notice to the breaching Party of the failure to
comply and such breaching Party fails to cure the failure within thirty (30)
days after the notice.
 
4.3 Notice of Termination.  For termination of this Agreement pursuant to
Section 4.2  to be effective, the Party not in breach or default must deliver
written notice of termination to the other at the expiry of such “right to cure”
thirty (30) days or such longer period, as applicable.  Termination will be
effective thirty (30) days following delivery of the termination notice.
 
4.4 Effect of Termination. If a default has occurred and is not cured as set out
above, and notice of termination has been delivered to the defaulting party by
the non-defaulting party, upon expiration of thirty (30) days following the
notice of termination, this Agreement shall terminate (the “Termination Date”)
and as of the Termination Date, each Party will have no further obligation to
the other (provided, however, if NSI is the defaulting party then NSI shall
continue to pay CDX the Royalty pursuant to Section 2.1 of this Agreement and
Sections 2, 5, 6 and 7 of this Agreement shall survive such termination).
 
5. CONFIDENTIALITY
 
5.1 Confidentiality.  This Agreement and each of its terms and provisions shall
be kept strictly confidential between the Parties and shall not be disclosed by
either Party without the prior written consent of the other Party.  Further, the
Parties shall keep confidential, use only for the purpose of this Agreement and
shall not disclose without the prior written consent of the other Party any
information that is confidential or proprietary to that Party.  Notwithstanding
the foregoing, a Party may disclose information in relation to this Agreement:
(i) where such disclosure is required by applicable law, regulation, legal
process or applicable stock exchange requirement, or (ii) to the disclosing
Party's professional advisors where those advisors are bound to keep such
information confidential or (iii) where such disclosure is necessary for the
enforcement of the disclosing Party's rights.
 
6. AUDIT RIGHTS
 
6.1 Audit.  NSI shall keep and maintain accurate books and records concerning
its purchase, sale, marketing and distribution of product.  Such books and
records shall be sufficiently detailed to enable CDX or its agents, as
necessary, to calculate the amount of gross sales or disposition of BlūScience
Products and Trademarks as contemplated in Section 2.1.  During the Royalty
Period and for a period of two (2) year’s thereafter, CDX shall have the right,
upon at least five (5) days written notice and no more than once per calendar
year, to inspect NSI’s books and records and all other documents and material in
the possession of or under the control of NSI with respect to the calculation of
the Net Sales and the Royalty at the place or places where such records are
normally retained by NSI. CDX shall have free and full access thereto for such
purposes and shall be permitted to be able to make copies thereof and extracts
therefrom.
 
6.2 Audit Costs. In the event a shortfall in the amount of the Royalty of five
percent (5%) or more is discovered,  NSI shall reimburse CDX for the cost of the
audit including any attorney’s fees incurred in connection therewith; otherwise,
all audit costs shall be borne exclusively by CDX.
 
7. AMENDMENT
 
7.1 This Agreement may be amended from time to time in writing with the consent
of both Parties to the Agreement.

 
-3-

--------------------------------------------------------------------------------

 

8. GENERAL
 
8.1 Independent Contractor and No Agency.  Nothing in this Agreement shall be
construed to constitute either Party as the employee, partner, franchisee or
agent of the other, nor shall either Party have any authority to bind the other
in any respect, it being intended that each shall remain an independent
contractor responsible only for its own affairs and actions.
 
8.2 Entire Agreement.  This Agreement and any Appendices contains the entire
understanding of the Parties and shall be binding upon and inure to the benefit
of the Parties successors and assigns.  This Agreement and any Appendices may
not be amended or modified in any way without the written consent of both
Parties.
 
8.3 No Assignment.  NSI or CDX shall not have the right to assign this Agreement
in whole or in part without the written consent of the other Party.
 
8.4 Further Assurances.  Each of the Parties to this Agreement shall do all such
further acts and shall execute all such further documents and assurances as any
other Party reasonably requests in order to carry out the terms of this
Agreement.
 
8.5 Notices.
 
(a)  
All notices and other communications required or permitted to be given in
connection with this Agreement shall be in writing and shall be delivered to the
representatives of the Parties and at the addresses specified in paragraph (c)
below.  Any communication shall be sufficiently given if delivered by mail,
hand, reputable courier service, facsimile or other similar means of electronic
communication.  If there is an actual or threatened disruption of mail service,
all communications shall be delivered by any other method specified in this
Section.

 
(b)  
Any communication sent by mail will be deemed to have been received five (5)
Business Days after the date of mailing.  Any communication sent by overnight
courier will be deemed to have been received one (1) Business Day after the date
it was sent.  Any communication sent by hand, local courier or electronic
communication will be deemed to have been received on the Business Day such
communication was sent, provided that communications sent after 5:00 p.m.
Eastern Time will be deemed to be received on the next Business Day.

 
(c)  
Until a Party notifies the other Parties in writing of a change of the notifying
Party's address for service, the Parties' respective addresses for service are:

 
(i)  
in the case of CDX, at:

 
ChromaDex Corporation
10005 Muirlands Blvd, Ste G
Irvine, CA  92618, USA
Attention: Tom Varvaro
Fax:   (949) 419-0294
Email: tom.varvaro@chromadex.com


(ii)  
in the case of NSI, at:

 
NeutriSci International Inc.
c/o Tingle Merrett LLP, Barristers & Solicitors
1250 Standard Life Building
639 - 5th Avenue SW
Calgary, AB, Canada  T2P 0M9
Attention:  Cynthia Solano
Fax: (403) 571-8008
Email: csolano@tinglemerrett.com


 
-4-

--------------------------------------------------------------------------------

 

8.6 Survival.  All obligations and liability of any party under this Agreement
which arise prior to termination shall survive such termination and continue in
full force and effect.
 
8.7 Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties hereto shall be governed by, the laws of the
State of New York without regard to principles of conflicts of law. Any action
brought concerning the transactions contemplated by this Agreement shall be
brought in the state courts or federal courts located in New York, New
York.  The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted in compliance with this Section
8.7 and shall not assert any defense based on lack of jurisdiction or venue or
based upon forum non conveniens.  The parties executing this Agreement agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury.
 
8.8 Counterparts.  This Agreement may be executed in counterpart in different
places, at different times and on different dates, and in that case such
counterparts collectively constitute a single binding agreement.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
 
CHROMADEX CORPORATION
Per:
 
/s/ Frank Jaksch
 
NEUTRISCI INTERNATIONAL INC.
Per:
 
/s/ Keith Bushfield
FRANK JAKSCH, President and CEO   KEITH BUSHFIELD, President and CEO